UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-7426


NABIL AISSI,
                Petitioner - Appellant,

          v.

JEFFREY CRAWFORD, Warden, Farmville Immigration Detention
Center; JOHN MORTON, Director, U.S. Immigration and Customs
Enforcement; THOMAS HOMAN, Executive Associate Director,
Enforcement and Removal Operations, U.S. Immigration and
Customs Enforcement; MATTHEW MUNROE, Director, Washington
Field Office, Enforcement and Removal Operations, U.S.
Immigration and Customs Enforcement; ERIC H. HOLDER, U.S.
Attorney General; JANET NAPOLITANO, Secretary, Department of
Homeland Security,

                Respondents - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. James R. Spencer, District
Judge. (3:13-cv-00425-JRS)


Submitted:   November 19, 2013                Decided: November 22, 2013


Before WYNN and    FLOYD,   Circuit       Judges,   and   HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Randall L. Johnson, JOHNSON           &    ASSOCIATES,     PC,   Arlington,
Virginia, for Appellant.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Nabil Aissi seeks to appeal the district court’s order

dismissing for lack of jurisdiction his 28 U.S.C. § 2254 (2006)

petition.      The order is not appealable unless a circuit justice

or    judge   issues      a    certificate      of   appealability.        28    U.S.C.

§ 2253(c)(1)(A) (2006).            A certificate of appealability will not

issue     absent     “a       substantial    showing     of     the    denial    of   a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2006).             When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating        that   reasonable      jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.               Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El    v.    Cockrell,    537    U.S.    322,    336-38

(2003).       When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                         Slack,

529 U.S. at 484-85.

              We have independently reviewed the record and conclude

that Aissi has not made the requisite showing.                        Accordingly, we

deny a certificate of appealability, deny leave to proceed in

forma pauperis, and dismiss the appeal.                   We dispense with oral

argument because the facts and legal contentions are adequately



                                            2
presented in the materials before this court and argument would

not aid the decisional process.



                                                      DISMISSED




                                  3